Title: General Orders, 29 May 1782
From: Washington, George
To: 


                        
                            Head Quarters Newburgh Wednesday May 29. 1782
                            Parole
                            C. Signs
                        
                        The troops are to be supplied with an extra jill of rum ⅌ man Tomorrow.
                        Ater orders.
                        At a brigade General Court Martial held in the York Line the 22d Instant whereof Lieutenant Colonel Vandyke
                            is president—Captain Leonard Bleeker of the first York regiment was Tried, being charged with ungentleman-like behavior,
                            in striking and abusing Ensign Woodruff on the evening of the fourth of March last.
                        The Court having considered the Evidences and the Defence are of Opinion that Captain Bleeker is guilty of
                            ungentleman-like behavior and sentence him to be repremanded in Brigade Orders.
                        The General dissolves the Court, disapproves the sentence and orders Captain Bleeker to be released from his
                            Arrest.

                    